DETAILED ACTION
	This Office Action is responsive to the Applicant’s communications filed 13 July 2021, 25 August 2021, 18 October 2022, and 17 November 2022. In view of these communication, claims 1-27 are pending in the application with claims 25-27 withdrawn from consideration.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Claims 25-27 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 17 November 2022.
Specification
The disclosure is objected to because of the following informalities: 
Line 12 of Paragraph 23 states “…in some embodiments from about 5 mol.% to about 20% of the polymer.” The examiner believes that this should instead say “…about 20 mol.% of the polymer.”  
Elements 62 are said in paragraph 37 to be in step 4 of Fig. 1, but are instead in step 5 of Fig. 1.
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 15 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  
Claim 1 recites the limitation of “a mineral filler…wherein the mineral filler has an average diameter of about 25 micrometers or less.” Claim 15 goes on to claim that the “mineral filler contains mineral particles.” Given that claim 1 specifies an average diameter for the mineral filler, it is inherent in the mineral filler of claim 1 that the filler is in particulate form. Therefore, the recitation of a mineral filler comprised of mineral particles in claim 15 fails to further limit the mineral filler of claim 1.
Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 1, 3-4, 6-13, and 15-24 is/are rejected under 35 U.S.C. 103 as being unpatentable over Spiegel et al. (US 2020/0022265 A1), hereinafter referred to as Spiegel et al. in view of Kim (US 2014/0105590 A1), hereinafter referred to as Kim.
Regarding claim 1, Spiegel et al. teaches a molded interconnect device (Spiegel et al. paragraph 3: molded interconnect devices) comprising:
a substrate (42) comprising a polymer composition; (Spiegel et al. paragraph 30: a plastic substrate 42; paragraph 38: polymer matrix in the substrate)
and conductive elements disposed on the substrate. (Spiegel et al. paragraph 38: interconnect pattern 66 and traces 62)
Spiegel et al. does not teach that the polymer composition contains a polymer matrix that includes a thermotropic liquid crystalline polymer and from about 10 parts to about 80 parts by weight of a mineral filler per 100 parts by weight of the polymer matrix, wherein the mineral filler has an average diameter of about 25 micrometers or less, wherein the polymer composition contains copper in an amount of about 1,000 parts per million or less and chromium in an amount of about 2,000 parts per million or less, and further wherein the polymer composition exhibits a surface resistivity of about 1 x 1014 ohm or more as determined in accordance with IEC 62631-3- 1:2016. 
Kim does teach that the polymer composition contains a polymer matrix that includes a thermotropic liquid crystalline polymer (Kim paragraph 17: the polymer composition is thermotropic) and from about 10 parts to about 80 parts by weight of a mineral filler per 100 parts by weight of the polymer matrix (Kim paragraph 39: mineral fibers may be employed in the composition to improve strength; paragraph 42: the fibrous fillers are 2 to 40 parts per 100 parts by weight), wherein the mineral filler has an average diameter of about 25 micrometers or less (Kim paragraph 40: diameter from 2 to 20 micrometers), wherein the polymer composition contains copper in an amount of about 1,000 parts per million or less (the polymer does not include copper) and chromium in an amount of about 2,000 parts per million or less (the polymer does not include chromium), and further wherein the polymer composition exhibits a surface resistivity of about 1 x 1014 ohm or more (Kim paragraph 14: the surface resistivity of the polymer is about 1x1015 ohm) as determined in accordance with IEC 62631-3- 1:2016.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to replace the plastic substrate of Spiegel et al. with a substrate of the polymer composition taught by Kim because the polymer composition of Kim has improved electrical conductivity and ability to dissipate static electric charges (Kim abstract).
Regarding claim 3, Spiegel in view of Kim teaches the molded interconnect device of claim 1, wherein the polymer composition is free of copper chromite. (there is no copper chromite in the polymer composition of Kim)
Regarding claim 4, Spiegel in view of Kim teaches the molded interconnect device of claim 1, wherein the polymer composition exhibits a volume resistivity of about 1 x 1012 ohm-m or more as determined in accordance with IEC 62631-3-1:2016. (Kim paragraph 14: the volume resistivity of the polymer is about 1x1015 ohm)
Regarding claim 6, Spiegel et al. in view of Kim teaches the molded interconnect device of claim 1, wherein the polymer composition is free of electrically conductive fillers having an intrinsic volume resistivity of less than about 0.1 ohm-cm. (Kim paragraph 37: electrically conductive filler is optional)
Regarding claim 7, Spiegel in view of Kim teaches the molded interconnect device of claim 1, wherein the polymer composition is free of electrically conductive carbon materials. (Kim paragraph 37: electrically conductive filler is optional)
Regarding claim 8, Spiegel in view of Kim teaches the molded interconnect device of claim 1, wherein the polymer matrix constitutes from about 30 wt.% to about 80 wt.% of the polymer composition. (Kim paragraph 15: the polymer matrix is present from 30 wt.% to about 80 wt.% of the polymer composition)
Regarding claim 9, Spiegel in view of Kim teaches the molded interconnect device of claim 1, wherein the liquid crystalline polymer has a melting temperature of about 280°C or more. (Kim paragraph 72: the melting temperature of the polymer may be from about 250℃ to about 400℃)
Regarding claim 10, Spiegel in view of Kim teaches the molded interconnect device of claim 1, wherein the liquid crystalline polymer contains one or more repeating units derived from an aromatic hydroxycarboxylic acid (Kim paragraph 17: The thermotropic liquid crystalline polymer ... may likewise contain repeating units formed from one or more aromatic hydroxycarboxylic acids), wherein the hydroxycarboxylic acid repeating units constitute about 40 mol.% or more of the polymer. (Kim paragraph 18: LCP present typically in an amount of from about 60 mol. % to about 99.9 mol. %)
Regarding claim 11, Spiegel in view of Kim teaches the molded interconnect device of claim 10, wherein the liquid crystalline polymer contains repeating units derived from 4-hydroxybenzoic acid, 6-hydroxy-2-naphthoic acid, or a combination thereof. (Kim paragraph 23: Aromatic hydroxycarboxylic repeating units may also be employed that are derived from aromatic hydroxycarboxylic acids, such as, 4-hydroxybenzoic acid)
Regarding claim 12, Spiegel in view of Kim teaches the molded interconnect device of claim 11, wherein the liquid crystalline polymer contains repeating units derived from 4-hydroxybenzoic acid in an amount of from about 30 mol.% to about 90 mol.% of the polymer and contains repeating units derived from 6- hydroxy-2-naphthoic acid in amount of from about 1 mol.% to about 30 mol.% of the polymer.
Regarding claim 13, Spiegel in view of Kim teaches the molded interconnect device of claim 10, wherein the liquid crystalline polymer further contains repeating units derived from terephthalic acid, isophthalic acid, 2,6- naphthalenedicarboxylic acid, hydroquinone, 4,4'-biphenol, acetaminophen, 4-aminophenol, or a combination thereof. (Kim paragraph 23: repeating units derived from hydroxycarboxylic acids (e.g., HBA and/or HNA) typically constitute from about 10 mol. % to about 85 mol. %)
	Regarding claim 13, Spiegel et al. in view of Kim teaches the molded interconnect device of claim 10, wherein the liquid crystalline polymer further contains repeating units derived from terephthalic acid, isophthalic acid, 2,6- naphthalenedicarboxylic acid, hydroquinone, 4,4'-biphenol, acetaminophen, 4-aminophenol, or a combination thereof. (Kim paragraph 22: Aromatic dicarboxylic repeating units, for instance, may be employed that are derived from aromatic dicarboxylic acids, such as terephthalic acid, isophthalic acid)
Regarding claim 15, Spiegel in view of Kim teaches the molded interconnect device of claim 1, wherein the mineral filler contains mineral particles. (Kim paragraph 44: Particulate fillers, which are not generally conductive, may also be employed in the polymer composition to help achieve the desired properties and/or color)
Regarding claim 16, Spiegel et al. in view of Kim teaches the molded interconnect device of claim [[14]] 5, wherein the mineral particles include talc, mica, silica, or a combination thereof. (Kim paragraph 44: examples of mineral particulate fillers include silica, mica, and talc)
Regarding claim 17, Spiegel in view of Kim teaches the molded interconnect device of claim 1, wherein the mineral filler contains mineral fibers. (Kim paragraph 41: mineral fibers (also known as "whiskers") are also suitable for use in the present invention)
Regarding claim 18, Spiegel in view of Kim teaches the molded interconnect device of claim 17, wherein the mineral fibers include wollastonite. (Kim paragraph 41: particularly suitable are anhydrous calcium sulfate and wollastonite fibers)
Regarding claim 19, Spiegel in view of Kim teaches the molded interconnect device of claim 17, wherein the mineral fibers have a median length of from about 40 to about 220 micrometers. (Kim paragraph 41: average length of such mineral fibers may be relatively small, such as from about 1 to about 200 micrometers)
Regarding claim 20, Spiegel in view of Kim teaches the molded interconnect device of claim 17, wherein the mineral fibers have an aspect ratio of from about 2 to about 50. (Kim paragraph 41: the mineral fibers may have an aspect ratio of from about 1 to about 50)
Regarding claim 21, Spiegel in view of Kim teaches the molded interconnect device of claim 1, wherein the polymer composition has a melt viscosity of from about 10 to about 250 Pa-s, as determined in accordance with ISO Test No. 11443:2014 at a shear rate of 1,000 s and temperature that is 15℃ above the melting temperature of the composition. (Kim paragraph 72: the polymer composition may have a melt viscosity of from about 0.1 to about 80 Pa-s)
Regarding claim 22, Spiegel in view of Kim teaches the molded interconnect device of claim 1, wherein the conductive elements comprise a metal. (Spiegel et al. paragraph 39: conductive paste)
While Spiegel et al. does not explicitly teach that the conductive paste includes a metal or metal powder, one of ordinary skill in the art would have known that a conductive paste which includes a metal powder is well known for forming conductive patterns in printed circuit board applications. Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use a conductive paste featuring metal powder for the conductive pattern, since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice. In re Leshin, 125 USPQ 416.
Regarding claim 23, Spiegel in view of Kim teaches the molded interconnect device of claim 1, wherein channels (66) are formed in the substrate (42) in the form of an interconnect pattern (Spiegel et al. Fig. 5, Paragraph 42: the pattern 66 can be formed by laser ablation), and wherein the conductive elements (74) are disposed within the channels (66). (Spiegel et al. Fig. 5, Paragraph 40: conductive paste 74 fills channels 66)
Regarding claim 24, Spiegel in view of Kim teaches the molded interconnect device of claim 23, wherein the conductive elements include a first metal layer and a second metal layer. (Spiegel et al. Fig. 5, paragraphs 40-42: the electrical circuit traces 62 are formed on the conductive paste 74)
Allowable Subject Matter
Claims 2, 5, and 14 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter: 
Regarding claim 2, the prior art of record, taken alone or in combination, fails to teach or fairly suggest, in combining with other limitations recited in the claim the molded interconnect device of claim 1, wherein the polymer composition is free of spinel crystals having the formula, AB204, wherein A is a metal cation having a valance of 2 and B is a metal cation having a valance of 3. None of the reference art of record discloses or renders obvious such a combination. 
Regarding claim 5, the prior art of record, taken alone or in combination, fails to teach or fairly suggest, in combining with other limitations recited in the claim the molded interconnect device of claim 1, wherein the polymer composition exhibits a surface resistivity of about 1 x 1016 ohm or more as determined in accordance with IEC 62631-3-1:2016. None of the reference art of record discloses or renders obvious such a combination. 
Regarding claim 14, the prior art of record, taken alone or in combination, fails to teach or fairly suggest, in combining with other limitations recited in the claim the molded interconnect device of claim 1, wherein the polymer composition exhibits an in-plane thermal conductivity of about 1 W/m-K or more as determined in accordance with ASTM E1461-13 and/or a through-plane thermal conductivity of about 0.2 W/m-K or more as determined in accordance with ASTM E1461-13. None of the reference art of record discloses or renders obvious such a combination. 
Citation of Relevant Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Kim (US 2017/0051147 A1)
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to John B Freal whose telephone number is (571)272-4056. The examiner can normally be reached Mon-Fri 7:00-3:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Timothy J Thompson can be reached on (571)272-2342. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/JOHN B FREAL/Examiner, Art Unit 2847                                                                                                                                                                                                        /HOA C NGUYEN/Primary Examiner, Art Unit 2847